DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1 – 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 – 18 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts. 
As per independent claims 1, 10 and 16, the primary reason for allowance is the inclusion of "wherein the method comprises: initializing a first reference count for a first visited data buffer in the virtual data buffers having an input coupled to a first processing layer in the artificial neural network to a first value equal to a number of processing layers of the artificial neural network having inputs coupled to the first visited data buffer; generating a memory allocation command for the first visited data buffer having the first reference count initialized; initializing a second reference count for a second visited data buffer in the virtual data buffers having an input coupled to a second processing layer in the artificial neural network to a second value equal to the number of processing layers of the artificial neural network having inputs coupled to the second visited data buffer; decrementing the second reference count as a result of visiting one of the processing layers having inputs coupled to the second visited data buffer;2Application No. 16/924,091 Reply to Office Action Dated February 15, 2022decrementing the first reference count as a result of visiting one of the processing layers having inputs coupled to the first visited data buffer; determining whether the first reference count or the second reference count equals a value of zero as a result of the decrementing; deallocating, as a result of determining that the first reference count or the second reference count reached zero, a visited data buffer whose reference count has reached zero; and iterating the set of sequential operations until an end of the ordered visiting sequence of layers of the artificial neural network is reached" in conjunction with the rest of the limitations of the claim. 
As per independent claims 5 and 15, the primary reason for allowance is the inclusion of " initializing a list of memory intervals comprising a set of tuples including values indicative of a base physical memory address and of a maximum heap size; and sequentially parsing the set of instructions included in the virtual memory allocation schedule; as a result of parsing an instruction in the set of instructions to allocate a first data buffer: 4Application No. 16/924,091 Reply to Office Action Dated February 15, 2022 determining, in the list of memory intervals, a temporary memory interval having a smallest size sufficient to store the first data buffer; allocating the first data buffer in the temporary memory interval; and updating the list of memory intervals to indicate the temporary memory interval as allocated; and as a result of parsing an instruction in the set of instructions to deallocate a second data buffer: deallocating the second data buffer from memory; merging a memory interval freed as a result of deallocating the second data buffer with one or more free memory intervals in the list of memory intervals; and updating the list of memory intervals to indicate the memory interval freed, wherein the physical memory configuration dataset is calculated in connection with parsing the set of instructions" in conjunction with the rest of the limitations of the claim. 

The remaining claims, not specifically mentioned, are allowed because they are dependent upon the claim mentioned above. 
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/Primary Examiner, Art Unit 2196